Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 1 of 139 Pageid#: 32




                   EXHIBIT 1
3/28/2019   Case 7:19-cv-00272-EKD Document 1-2 Courts
                                         Virginia Filed   03/28/19
                                                       Case              Page 2 of 139 Pageid#: 33
                                                            Information System




                                Name List          Pleadings/Orders      Services   Main Menu   Logoff


                                              Roanoke City Circuit - Civil Division
                                                                Case Details


                   Case Number:                                       Filed:
                   CL19000734-00                                      03/25/19
                   Filing Type:                                       Filing Fee Paid
                   General Tort Liability                             Yes
                   Number of Plaintiffs:                              Number of Defendants:
                   0001                                               0054
                   Commenced By:
                   Initial Filing
                   Bond:                                              Complex Case:


                  If there are more than three plaintiffs or defendants as indicated under "Number of
                  Plaintiffs" or "Number of Defendants" in the table above, please contact the court for
                  the additional party information.


                  Plaintiffs

                          Plaintiff:  CITY OF ROANOKE VIRGINIA
                          Trading as:
                          Attorney: MORRIS, GRANT


                  Defendants

                          Defendant1: PURDUE PHARMA LP
                          Trading as:
                          Attorney:

                          Defendant2: PURDUE PHARMA INC
                          Trading as:
                          Attorney:

                          Defendant3: THE PURDUE FREDERICK COMPANY I
                          Trading as:
                          Attorney:


http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do                                                   1/2
3/28/2019   Case 7:19-cv-00272-EKD Document 1-2 Courts
                                         Virginia Filed   03/28/19
                                                       Case              Page 3 of 139 Pageid#: 34
                                                            Information System

                  Hearings

                   #      Date         Time          Type      Room                Duration     Jury        Result
                  Date Ordered To Mediation:
                  Final Disposition

                          Judgment:
                          Final Order Date:
                          Appealed Date:
                          Concluded By:


                                Name List          Pleadings/Orders         Services     Main Menu     Logoff


                                                                Build #: 3.8.0.1




http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do                                                             2/2
3/28/2019   Case 7:19-cv-00272-EKD Document 1-2 Courts
                                         Virginia Filed   03/28/19
                                                       Case              Page 4 of 139 Pageid#: 35
                                                            Information System




                                                  Return to Case           Main Menu   Logoff


                                              Roanoke City Circuit - Civil Division
                                                           Pleadings/Orders Detail


                  Case Number: CL19000734-00

                     Filed                   Type             Party Judge Book Page    Remarks
                  03/25/19         Initial Filing             PLT                   GTOR:
                  03/25/19         Clerk's Worksheet          PLT                   COVERSHEET

                                                  Return to Case           Main Menu   Logoff


                                                                   Build #: 3.8.0.1




http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do                                             1/1
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 5 of 139 Pageid#: 36
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 6 of 139 Pageid#: 37
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 7 of 139 Pageid#: 38
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 8 of 139 Pageid#: 39
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 9 of 139 Pageid#: 40
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 10 of 139 Pageid#: 41
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 11 of 139 Pageid#: 42
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 12 of 139 Pageid#: 43
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 13 of 139 Pageid#: 44
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 14 of 139 Pageid#: 45
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 15 of 139 Pageid#: 46
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 16 of 139 Pageid#: 47
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 17 of 139 Pageid#: 48
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 18 of 139 Pageid#: 49
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 19 of 139 Pageid#: 50
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 20 of 139 Pageid#: 51
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 21 of 139 Pageid#: 52
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 22 of 139 Pageid#: 53
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 23 of 139 Pageid#: 54
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 24 of 139 Pageid#: 55
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 25 of 139 Pageid#: 56
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 26 of 139 Pageid#: 57
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 27 of 139 Pageid#: 58
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 28 of 139 Pageid#: 59
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 29 of 139 Pageid#: 60
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 30 of 139 Pageid#: 61
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 31 of 139 Pageid#: 62
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 32 of 139 Pageid#: 63
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 33 of 139 Pageid#: 64
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 34 of 139 Pageid#: 65
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 35 of 139 Pageid#: 66
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 36 of 139 Pageid#: 67
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 37 of 139 Pageid#: 68
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 38 of 139 Pageid#: 69
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 39 of 139 Pageid#: 70
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 40 of 139 Pageid#: 71
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 41 of 139 Pageid#: 72
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 42 of 139 Pageid#: 73
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 43 of 139 Pageid#: 74
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 44 of 139 Pageid#: 75
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 45 of 139 Pageid#: 76
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 46 of 139 Pageid#: 77
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 47 of 139 Pageid#: 78
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 48 of 139 Pageid#: 79
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 49 of 139 Pageid#: 80
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 50 of 139 Pageid#: 81
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 51 of 139 Pageid#: 82
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 52 of 139 Pageid#: 83
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 53 of 139 Pageid#: 84
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 54 of 139 Pageid#: 85
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 55 of 139 Pageid#: 86
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 56 of 139 Pageid#: 87
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 57 of 139 Pageid#: 88
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 58 of 139 Pageid#: 89
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 59 of 139 Pageid#: 90
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 60 of 139 Pageid#: 91
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 61 of 139 Pageid#: 92
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 62 of 139 Pageid#: 93
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 63 of 139 Pageid#: 94
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 64 of 139 Pageid#: 95
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 65 of 139 Pageid#: 96
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 66 of 139 Pageid#: 97
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 67 of 139 Pageid#: 98
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 68 of 139 Pageid#: 99
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 69 of 139 Pageid#: 100
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 70 of 139 Pageid#: 101
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 71 of 139 Pageid#: 102
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 72 of 139 Pageid#: 103
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 73 of 139 Pageid#: 104
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 74 of 139 Pageid#: 105
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 75 of 139 Pageid#: 106
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 76 of 139 Pageid#: 107
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 77 of 139 Pageid#: 108
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 78 of 139 Pageid#: 109
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 79 of 139 Pageid#: 110
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 80 of 139 Pageid#: 111
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 81 of 139 Pageid#: 112
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 82 of 139 Pageid#: 113
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 83 of 139 Pageid#: 114
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 84 of 139 Pageid#: 115
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 85 of 139 Pageid#: 116
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 86 of 139 Pageid#: 117
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 87 of 139 Pageid#: 118
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 88 of 139 Pageid#: 119
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 89 of 139 Pageid#: 120
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 90 of 139 Pageid#: 121
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 91 of 139 Pageid#: 122
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 92 of 139 Pageid#: 123
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 93 of 139 Pageid#: 124
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 94 of 139 Pageid#: 125
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 95 of 139 Pageid#: 126
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 96 of 139 Pageid#: 127
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 97 of 139 Pageid#: 128
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 98 of 139 Pageid#: 129
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 99 of 139 Pageid#: 130
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 100 of 139 Pageid#: 131
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 101 of 139 Pageid#: 132
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 102 of 139 Pageid#: 133
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 103 of 139 Pageid#: 134
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 104 of 139 Pageid#: 135
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 105 of 139 Pageid#: 136
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 106 of 139 Pageid#: 137
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 107 of 139 Pageid#: 138
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 108 of 139 Pageid#: 139
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 109 of 139 Pageid#: 140
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 110 of 139 Pageid#: 141
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 111 of 139 Pageid#: 142
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 112 of 139 Pageid#: 143
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 113 of 139 Pageid#: 144
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 114 of 139 Pageid#: 145
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 115 of 139 Pageid#: 146
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 116 of 139 Pageid#: 147
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 117 of 139 Pageid#: 148
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 118 of 139 Pageid#: 149
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 119 of 139 Pageid#: 150
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 120 of 139 Pageid#: 151
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 121 of 139 Pageid#: 152
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 122 of 139 Pageid#: 153
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 123 of 139 Pageid#: 154
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 124 of 139 Pageid#: 155
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 125 of 139 Pageid#: 156
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 126 of 139 Pageid#: 157
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 127 of 139 Pageid#: 158
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 128 of 139 Pageid#: 159
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 129 of 139 Pageid#: 160
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 130 of 139 Pageid#: 161
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 131 of 139 Pageid#: 162
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 132 of 139 Pageid#: 163
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 133 of 139 Pageid#: 164
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 134 of 139 Pageid#: 165
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 135 of 139 Pageid#: 166
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 136 of 139 Pageid#: 167
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 137 of 139 Pageid#: 168
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 138 of 139 Pageid#: 169
Case 7:19-cv-00272-EKD Document 1-2 Filed 03/28/19 Page 139 of 139 Pageid#: 170
